
	
		I
		112th CONGRESS
		1st Session
		H. R. 2431
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Mr. Thompson of
			 Mississippi (for himself, Ms. Clarke of
			 New York, Mr. Higgins,
			 Ms. Hochul,
			 Ms. Jackson Lee of Texas, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  possession, transfer, or use of fraudulent travel documents, to amend title 49,
		  United States Code, to require recurring training for transportation security
		  officers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 False Travel Documents Prohibition Act
			 of 2011.
		2.Travel
			 documents
			(a)In
			 generalSection 1028 of title 18, United States Code, is
			 amended—
				(1)in the section
			 heading, by inserting FALSE
			 TRAVEL DOCUMENTS, after IDENTIFICATION
			 DOCUMENTS,;
				(2)in subsection
			 (a)—
					(A)in paragraph (1),
			 by inserting or false travel document after false
			 identification document;
					(B)in paragraph (2),
			 by inserting or false travel document after false
			 identification document;
					(C)in paragraph (3),
			 by striking or false identification documents and inserting
			 false identification documents, or false travel
			 documents;
					(D)in paragraph (5),
			 by inserting or false travel document after false
			 identification document; and
					(E)in paragraph (8),
			 by inserting false travel documents, after false
			 identification documents,;
					(3)in subsection
			 (b)—
					(A)in paragraph
			 (1)(B), by striking or false identification documents and
			 inserting false identification documents, or false travel
			 documents; and
					(B)in paragraph
			 (2)(A), by striking or a false identification document and
			 inserting a false identification document, or a false travel
			 document;
					(4)in subsection
			 (c)(3)(B), by inserting false travel document, after
			 false identification document,;
				(5)in subsection
			 (d)—
					(A)in paragraph (11),
			 by striking and at the end;
					(B)in paragraph (12),
			 by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(13)the term
				false travel document means a document issued for the use of a
				particular, identified individual and of a type intended or commonly accepted
				for the purposes of passage on a commercial aircraft or train, including a
				ticket or boarding pass, that—
								(A)was not issued by
				or under the authority of a commercial airline or rail carrier, but appears to
				be issued by or under the authority of a commercial airline or rail carrier;
				or
								(B)was issued by or
				under the authority of a commercial airline or rail carrier, but was
				altered.
								;
				and
					(6)in subsection (h),
			 by inserting false travel documents, after identification
			 documents,.
				(b)Technical
			 amendmentThe table of sections for chapter 47 of title 18,
			 United States Code, is amended by striking the item related to section 1028 and
			 inserting the following:
				
					
						1028. Fraud and related
				activity in connection with identification documents, false travel documents,
				authentication features, and
				information.
					
					.
			3.Recurring
			 training for transportation security officers on the identification of false
			 documentsSection 44901 of
			 title 49, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(l)Recurring
				training on identification of false documents
					(1)In
				generalIn furtherance of aviation security, the Assistant
				Secretary of Transportation for Transportation Security shall provide recurring
				training to transportation security officers on methods to identify false
				travel documents and false identification documents.
					(2)DefinitionsIn
				this subsection, the terms false travel document and false
				identification document have the meaning given such terms in section
				1028(d) of title
				18.
					.
		
